—In a child custody proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Queens County (Croiter, Ref.), dated October 30, 1998, as awarded custody of the two daughters of the parties to the mother.
Ordered that the order is affirmed insofar as appealed from, without costs and disbursements.
The Family Court properly weighed all of the relevant factors in determining this custody dispute. Although there was evidence that the father was a good parent, the court determined that it was in the best interest of the children to remain with their mother, who was more sensitive to their emotional needs and likely to encourage their relationship with their father. In addition, the girls are very attached to their step-siblings with whom they have lived for their entire lives. The Family Court is in the best position to evaluate the testimony, character, temperament, and sincerity of the parties, and its findings are entitled to great weight. Since the Family Court’s determination has a sound and substantial basis in the record, it will not be disturbed (see, Matter of Louise E. S. v W. Stephen S., 64 NY2d 946; Klat v Klat, 176 AD2d 922; Matter of Coyne v Coyne, 150 AD2d 573). Bracken, J. P., Sullivan, Altman and Krausman, JJ., concur.